Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action: Election/Restrictions
	Applicants’ election of Group I, claims 1-4, 8 and 10-16 with traverse for prosecution in the reply filed on 10/12/2021 is acknowledged. The traversal is on the grounds that “… It is respectfully submitted that it should be no undue burden on the Examiner to consider all claims in the single application. Reconsideration and withdrawal of this Restriction Requirement are respectfully requested…”. Applicants’ arguments regarding traversal have been considered, however examiner respectfully disagrees for the following reasons: Examiner continues to maintain that “the PCT does not provide for multiple products or methods within single application”, therefore, unity of invention is lacking; see 37 CFR 1.475. 37 CFR 1.475 (d) also states: If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a) 1.47(c). 37 CFR 1.475(e) further states; the determination whether a group of invention is so linked as to form a single inventive concept shall be without regard to whether the inventions are claimed in separate claims or as alternative within a single claim. The examiner would like to reiterate that the applicants’ have elected Group I, claims 1-4, 8 and 10-16 and the other non-elected method of Group II, claims 5-7 and 9 cannot be rejoined with the elected method of Group I for reasons made of record in the Office-action dated 08/23/2021 and furthermore, the non-elected Group II is directed to independent claims encompassing different subject-matter; (i) the different inventions of 
	 Claims 1-16 are pending in this application, Group I, claims 1-4, 8 and 10-16, reading on the elected invention is now under consideration for examination; claims 5-7 and 9 of non-elected Group II are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/12/2021. 


Priority
Acknowledgment is made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is a 371 of PCT/JP2019/006412 filed on 02/20/2019 and claims the priority date of Japan applications: 2018-028044 filed on 02/20/2018 and 018-205853 filed on 10/31/2018; however, no English translation of said foreign priority application has been provided. Therefore, the priority date for instant claims under consideration is deemed to be the filing date of 371 of PCT/JP2019/006412 filed on 02/20/2019.
Information disclosure statement
The information disclosure statements (IDS) submitted on 08/06/2020 and 05/05/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Claim Rejections: 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 12-13 recite the phrase “... wherein the content ratio (B/A) of saccharification activity (B) …”, there is insufficient antecedent basis for this limitation in the claims 12-13 (said claims 12-13 depend from primary claim 1), and no saccharifying enzyme is recited in claim 1 (art recognized saccharifying enzymes are amylases and gluco-amylases and no such enzyme(s) is recited in claim 1; carbohydrate oxidase is not a saccharifying enzyme); furthermore, it is not clear whether the claimed catalase preparation has inherent saccharification activity or contaminated with enzyme having saccharification activity?. Clarification and correction required.
Claim Rejections: 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8 and 10-16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Fukami K., (JP-6,321,857 B, filed 05/17/2017; in IDS; the priority date for instant claims under consideration is deemed to be the filing date of 371 of PCT/JP2019/006412 filed on 02/20/2019). 
	Fukami K., (JP-6,321,857 B, filed 05/17/2017; in IDS) disclose “a method for producing a sugar carboxylic acid in which an aldehyde group on a reducing end of a starch decomposition product or starch transfer reaction product having a degree of polymerization of 2 or more and having a glucose residue at the reducing end is oxidized, the method comprising a step of treating a raw material substrate containing the starch decomposition product or starch transfer reaction product in the presence of a catalase formulation with a carbohydrate oxidase agent producing hydrogen peroxide as a by-product in carbohydrate oxidation…”; applicants’ are directed to the following sections in Fukami K., (JP-6,321,857 B, English translation, enclosed with the Office action: see 
The applied reference has a common inventor (Fukami K.,) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by:  (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
I. Claims 1-3, 8-9 and 16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Fukami et al., (Food Biophys., 2016, Vol. 11: 410-416; published online 11/27/2016). 
Regarding claims 1-3, 8-10 and 16, Fukami et al., (Food Biophys., 2016, Vol. 11: 410-416) disclose a method for preparation of maltobionic acid (MBH); said method comprising 30% (w/v) maltose solution in 1000 ml (1 Liter) reacted with 900 U glucose oxidase, 60,000 U of catalase and 55 g calcium carbonate, a predetermined amount at a start of the treatment step at 35 0C with aeration (comprises oxygen); see col. 1, second paragraph, Materials and Methods, page 411.
Hence, claims 1-3, 8-10 and 16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Fukami et al., (Food Biophys., 2016, Vol. 11: 410-416).

II. Claims 1-3, 8, 10-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Nielsen et al., (WO 209/016049 A1, in IDS). 
Regarding claims 1-3, 8, 10-11 and 14-16, Nielsen et al., (WO 209/016049 A1, in IDS) disclose a large scale method for preparation of maltobionic acid (MBH) (Abstract; claims; and entire document); said reference method comprising addition of oxygen and maintaining desired pH by the addition of a carbonate (lines 30-34, page 8 to lines 1-10, page 10); addition of weak bases such as CaCO3, Na2CO3… (lines 22-35, page 10 to line 1, page 12; Example 1, page 15).  
Hence, claims 1-3, 8, 10-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Nielsen et al., (WO 209/016049 A1, in IDS).
Since the Office does not have the facilities for examining and comparing applicants’ method with the method of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed method and the method of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
s 1-4, 8 and 10-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fukami et al., (Food Biophys., 2016, Vol. 11: 410-416; published online 11/27/2016) as applied to claims 1-3, 8-10 and 16 and Nielsen et al., (WO 209/016049 A1, in IDS) as applied to claims 1-3, 8, 10-11 and 14-16 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Dabb L., (M. Sc., Thesis, 1971, Utah State Univ., pages 1-46). 
The disclosures of Fukami et al., (Food Biophys., 2016, Vol. 11: 410-416; published online 11/27/2016) as applied to claims 1-3, 8-10 and 16 and Nielsen et al., (WO 209/016049 A1, in IDS) as applied to claims 1-3, 8, 10-11 and 14-16  is described above in 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above. However, Fukami et al., and Nielsen et al., are  silent regarding wherein the carbonate has solubility in water more than zero and 0.01 mol/L or less (as in claim 4); “... wherein the content ratio (B/A) of saccharification activity (B) …” (as in claims 12-13). 
Regarding claim 4, Dabb L., (M. Sc., Thesis, 1971, Utah State Univ., pages 1-46) advantageously teach methods for determining calcium carbonate dissolution and precipitation in water including factors affecting the carbonate dissolution in water such as pH, temperature (see Abstract; Table 1-, pages 14-15; and entire document).
Regarding claims 12-13, specific concentration of the enzymes and application temperature, pH are also provided/suggested in the combination of references (Fukami et al., and Nielsen et al.,), and examiner also takes the following position; said claims are directed to optimization of known variables, and the examiner finds support in: MPEP 2144.05 [R-5]: A. Optimization Within Prior Art Conditions or Through Routine Experimentation; Generally, differences in concentration of enzymes or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation". As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Fukami et al., and Nielsen et al., and employ the method of Dabb et al., for optimizing the carbonate solubility in the biochemical reactions depending on the experimental need. Motivation derives from the fact that maltobionic acid (MBH) is a commercial product of importance and useful in the preparation of fine chemicals, agrochemicals, pharmaceuticals, food, oil and plastic industry (Fukami et al., and Nielsen et al.,). The expectation of success is high, because the combined teachings of Fukami et al., Nielsen et al., and Dabb et al., teach “a method for producing a sugar carboxylic acid in which an aldehyde group on a reducing end of a starch decomposition product or starch transfer reaction product having a degree of polymerization of 2 or more and having a glucose residue at the reducing end is oxidized, the method comprising a step of treating a raw material substrate containing the starch decomposition product or starch transfer reaction product in the presence of a catalase formulation with a 
Given this extensive teaching in prior art (Fukami et al., Nielsen et al., and Dabb et al.,) i.e., “a method for producing a sugar carboxylic acid in which an aldehyde group on a reducing end of a starch decomposition product or starch transfer reaction product having a degree of polymerization of 2 or more and having a glucose residue at the reducing end is oxidized, the method comprising a step of treating a raw material substrate containing the starch decomposition product or starch transfer reaction product in the presence of a catalase formulation with a carbohydrate oxidase agent producing hydrogen peroxide as a by-product in carbohydrate oxidation…”, as taught by the instant invention and as claimed in claims 1-4, 8 and 10-16 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 1-4, 8 and 10-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fukami et al., (Food Biophys., 2016, Vol. 11: 410-416; published online 11/27/2016) as applied to claims 1-3, 8-10 and 16 and Nielsen et al., (WO 209/016049 A1, in IDS) as applied to claims 1-3, 8, 10-11 and 14-16 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Dabb L., (M. Sc., Thesis, 1971, Utah State Univ., pages 1-46).
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652